DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 6 in the reply filed on 10/10/2022 is acknowledged.
Claims 3, 5 and 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/10/22. Claims 13-20 were also cancelled in response to the restriction requirement.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 24 states “the inner surface of the cage opening transitions smoothly.” There is no mention of “transitions smoothly” in the specification  and the only cross section in the figures shows a step transition. “transitions smoothly” could be a taper or a curve or a straight line, such that the phrase is too broad to have support without explicitly being in the original specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 7 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6 and 7, the claim states “disposed on a superior surface…. disposed on an inferior surface” in line 2 “a superior surface, an inferior surface” is already claimed making it unclear if the surfaces in line 6 and 7 are the same surface. Lines 6 and 7 should be changed to “disposed on the superior surface…. disposed on the inferior surface.”
Similarly in claim 7, the claim states “an inferior surface, an anterior surface, a posterior surface, a medial surface, a lateral surface, the anterior surface.” These surfaces are already claimed in claim 1 and each should read “the…” instead of “a…” Additionally “an/the anterior surface” is written twice making it unclear if there is more than one anterior surface. One instance of “anterior surface” should be canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7, 21, 23, 24 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raiszadeh et al. (US Pub 2018/0250141).
With respect to claim 1, Raiszadeh discloses an intervertebral cage system (see figures 9-13 below) comprising: a cage (fig 9, 110), the cage including a longitudinal axis (fig 9, 117), a superior surface (fig 12, 118), an inferior surface (Fig 12, 120), an anterior surface (fig 13), a posterior surface (Fig 12), a medial surface (Fig 12, 122), and a lateral surface (fig 12, 124), the anterior surface comprising a first opening (fig 13, 148) and a second opening (fig 13, 150); the first opening being larger than the second opening (fig 13 148 has a greater height); the first opening comprising threads to engage a fixation screw (paragraph 85, threaded receiving aperture); and a first keel (fig 9, 136) and a second keel (fig 13, 136 bottom keel), the first keel disposed onto a superior surface (fig 13), the second keel disposed onto an inferior surface (fig 13), the first keel and the second keel extend between the anterior and posterior surfaces of the cage (fig 9), each of the first and second keels comprise a plurality  of teeth (fig 10, 134a-b). With respect to claim 4, Raiszadeh discloses wherein the plurality of teeth of each of the first keel and second keels comprises capillary through holes (fig 10, 140, 142). With respect to claim 6, Raiszadeh discloses wherein the cage further comprises a cage opening (fig 11, 126), the cage opening extending through the superior to the inferior surface of the cage. With respect to claim 7, Raiszadeh discloses wherein at least one of the superior surface, an inferior surface, an anterior surface, a posterior surface, a medial surface, a lateral surface, the anterior surface of the cage further comprises surface texturing (fig 9, 132). With respect to claim 21, Raiszadeh discloses wherein at least one of the first and second keels extends over the cage opening (fig 10, 136 over the opening). With respect to claim 23, Raiszadeh discloses wherein the cage opening comprises a first upper cage opening (top opening) proximate the superior surface and a second lower cage opening (bottom opening) proximate the inferior surface. With respect to claim 24, Raiszadeh discloses wherein an inner surface (fig 9, 112)  of the cage opening transitions smoothly (straight linear wall shown in figure 9) from the first upper cage opening to the second lower cage opening. With respect to claim 28, Raiszadeh discloses wherein the surface texturing comprises at least one of a rectangular and trapezoidal shape (fig 9, the texture has trapezoidal shapes.

    PNG
    media_image1.png
    683
    784
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raiszadeh et al. (US Pub 2018/0250141) in view of Hovda et al. (US Pub 2017/0071757).
With respect to claim 2, Raiszadeh discloses the claimed invention except for comprising a third keel disposed onto the superior surface, the third keel being spaced apart from the first keel.
Hovda discloses a third keel (fig 5 shows three keels) disposed onto the superior surface, the third keel being spaced apart from the first keel (keels 52 are spaced apart from each other) in order to be  useful for double level disc replacements and utilizes offset slots in the vertebral body to prevent the rare occurrence of vertebral body splitting by avoiding cuts to the vertebral body in the same plane for multi-level implants (paragraph 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Raiszadeh to include a third keel disposed onto the superior surface, the third keel being spaced apart from the first keel in view of Hovda in order to be  useful for double level disc replacements and utilizes offset slots in the vertebral body to prevent the rare occurrence of vertebral body splitting by avoiding cuts to the vertebral body in the same plane for multi-level implants.
Claim(s)  22 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raiszadeh et al. (US Pub 2018/0250141) in view of Chokshi (US Patent 9,757,248).
With respect to claims 22, 26 and 27 Raiszadeh discloses the claimed invention except for wherein the cage opening comprises a first upper cage opening and a second lower cage opening, and the first upper cage opening is larger than the second lower cage opening in at least one dimension such as a different width (claim 26) or a different shape (claim 27).
Chokshi discloses a cage opening comprises a first upper cage opening (shown in fig 13) and a second lower cage opening (shown in fig 15), and the first upper cage opening is larger than the second lower cage opening in at least one dimension such as a different width (W2>W6) or a different shape (fig 13 verse fig 15) to be shaped differently depending on which vertebrae the surface is contacting (col. 6, ll. 13-20). With respect to claim 25, Chokshi discloses wherein an inner surface of the cage opening steps down (See fig 13 below) from the first upper cage opening to the second lower cage opening.

    PNG
    media_image2.png
    737
    428
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Raiszadeh include wherein the cage opening comprises a first upper cage opening and a second lower cage opening, and the first upper cage opening is larger than the second lower cage opening in at least one dimension such as a different width or a different shape in view of Chokshi in order to be to be shaped differently depending on which vertebrae the surface is contacting.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1, 4, 6 and 7 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4, 6 and 7 of copending Application No. 17/370874 (US Pub 2022/0008215). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190076267 A1 discloses a cage with a keel with teeth
US 20140074241 A1 discloses a cage with keels
US 20040220670 A1 discloses a cage with keels
US 20150328005 A1 discloses a cage with openings
US 20070100452 A1 discloses a cage with openings
US 20040215198 A1 discloses a cage with openings and keels with teeth
US 20080051901 A1 discloses a cage with three keels
US 20220031469 A1 discloses a cage with openings
US 11160671 B2 discloses a cage with openings and keels with teeth
US 8287572 B2 discloses a cage with openings and keels with teeth
US 5314477 A discloses a cage with openings and keels with teeth
US 7850697 B2 discloses a cage with openings and keels with teeth
US 7503935 B2 discloses a cage with openings and keels with teeth and capillary holes
US 10512548 B2 discloses a cage with openings and keels with teeth
US 8764833 B2 discloses a cage with openings and keels with teeth
US 9017410 B2 discloses a cage with openings and keels with teeth and capillary holes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/               Examiner, Art Unit 3773                                                                                                                                                                                                                                                                                                                                                                             	/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773